PER CURIAM:
Robert Nye, appointed counsel for Tish-ard Brown in this direct criminal appeal, has moved to withdraw from further representation of Brown, arguing that there are no non-frivolous grounds on which Brown could appeal either his conviction or his sentence. Nye filed a brief identifying arguable issues for appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Brown did not respond to Nye’s motion to withdraw or the Anders brief.
After a careful, independent review of the record, we conclude that there are no non-frivolous grounds on which Brown could base an appeal. For this reason, counsel’s motion to withdraw is GRANTED, and Brown’s conviction and sentence are AFFIRMED.